ORDER

PER CURIAM.
AND NOW, this 6th day of August, 2015, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, as stated by Petitioner, is:
Whether an appeal from a trial court order denying a petition to intervene in a custody action is appealable as a collateral order pursuant to Pa.R.A.P. 313 because the order is separable and collateral to the main cause of action, the right involved is too important to be denied review, and the question presented is such that if review is postponed until final judgment in the case the claimed right will be irreparably lost?